DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/339001 filed April 3, 2019. Claims 1-19 are currently pending and have been considered below.

Election/Restriction
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 10, 2021.

Claim Interpretation
The claim limitations involving the term “doped” are understood to mean the electroformed metal mask has small amounts of other ions implanted into its structure. Typically, the process of doping solely refers to semiconductors, and not metals as the instant claimed mask is explicitly noted to be. The specification indicates that the so-called doping process is performed by ion implantation, such that a “doped” soldering area or mask area is simply understood to be an area of a material in which a smaller amount of other constituent elements or ions exist. 
Further, the term “solder” used throughout the specification and claims appears to have been a mistranslation which should have read “weld” or “welding”. This is due to paragraph 30 of the published Application, which reads “Specifically, the soldering belongs to a process of destroying the structure of the metal itself, and the presence of corrosion-resistant ions in the electroforming solution causes the metal ions in the finally formed mask to be less likely to change, which in turn results in poor soldering not changed in soldering while it is changed in welding. Since it appears that the “soldering” process discussed throughout the specification is in reality more like a welding process, the terms relating to “solder” in the claims will be understood as referring to a welding process. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 2016/0296966).
Regarding claims 1 and 8: Hong et al. discloses a mask assembly (100) including a mask unit (210) formed from a third mask (213) having an evaporation area in the region of a plurality of deposition holes (223), a second mask (212) which can be considered to be a non-evaporation area, and a set of first masks (211) which have welding areas at which they are welded to a mask frame (110) (pars. 36-42, 51-52, figures 1-2). Hong et al. further discloses that the first masks (211) which have the 
While Hong et al. does not explicitly disclose that the nickel ions were added as part of a doping or ion implantation process, it is noted that “[E]ven though product--by--process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product--by--process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113. Therefore, absent evidence of criticality regarding the presently claimed (process) and given that Hong et al. meets the requirements of the claimed composition, Hong et al. clearly meets the requirements of present claim. 
Regarding claims 2 and 19: Hong et al. discloses that the entire set of first masks (211) are made of invar such that they are doped with the nickel ions (par. 37). 
Regarding claim 3: Hong et al. discloses that the third mask (213) having the deposition holes (223) denoting the evaporation area is made of invar as well (par. 51) such that it also is doped with magnetic nickel ions. 
Regarding claim 4: Hong et al. discloses that the first (211) and third (213) masks are made of Invar, which is an alloy of iron and nickel in ionic bonds (par. 37, 51). 
Regarding claims 5 and 7: Hong et al. discloses that the second mask (212) which corresponds to the non-evaporation area is made of stainless steel, which is a non-magnetic alloy made of iron with small amounts of carbon added (par. 42). 
Regarding claim 18: Hong et al. discloses that the third mask (213) has a plurality of deposition holes (223) which are evaporation openings (par. 52). 

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. as applied to claims 1-5, 7-8 and 18-19 above and further in view of Matsuzaki et al. (US 2007/0072337).
Regarding claim 6: Hong et al. discloses that most of the mask (211, 213) is made of invar which is made up of 36% nickel and 64% iron, while the second mask (212) is made from stainless steel, which contains less than 1.2% carbon. While this suggests that the mass ratio of carbon to nickel in the mask is extremely small, much smaller than 0.5%, there is no way to explicitly know that mass ratio without knowing the exact dimensions of each mask element, and therefore Hong et al. fails to explicitly disclose that this ratio is less than 0.5%. 
However, Matsuzaki et al. discloses a similar mask apparatus having a magnetic contact portion (25) and a non-magnetic patterned portion which teaches that the magnetism in each of these portions is important as it increases adhesion to the frame or substrate at the contact portion and suppresses the deflection of the patterned portion (par. 64, figure 2). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the amount of magnetic and non-magnetic ions in the various portions of the mask of Hong et al. to reach a mass ratio between the non-magnetic ions to all of the ions of less than 0.5% because Matsuzaki et al. teaches that this magnetism balance is a result effective variable and optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
2/18/22

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717